14 a Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a third micro-lens array being disposed on the first light incident side surface of the first light permissive film and not overlapping the first micro-lens array, does not reasonably provide enablement for third micro-lens array being disposed on other surfaces of the first light permissive film.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicant figure 9 embodiment and specification (PGPUB paragraph 47), teaches the first micro-lenses disposed on the first light incidence surface and  the third micro-lens array on the same side of the light transmissive film as the first micro-lens array being arrayed in a different row of the film such that the first and second micro-lenses do not overlap. However, claim 10 recites “ the first light transmissive film comprises a plurality of first micro-lenses are disposed on the first light incident surface, or on the first illumination surface, or on both the first light incident surface and the first light illuminating surface; … and  third micro-lenses, the third micro-lenses being disposed on the first light incidence surface, or on the first light illuminating surface, or on both the first light incident surface and the first light illumination surface”. As illustrated in figure 9, the first and third micro-lenses are on the first light incidence surface (12) and fails to include the third micro- lenses are on any other surface. Claim 12 further recites the “first arrangement interval is different from the second arrangement interval”. However, the figure 9 embodiment only teaches the first and second arrangement interval are the same. Claim 18 further  recites “the first carrier further loads a third light transmissive film … the comprise a plurality of micro-lenses… two dimensionally arranged on the surface to form a micro-lens array”. However, the third light transmissive film is the embodiment of Figure 17 (USPGPUB paragraph 51).  Thus, one of ordinary skill in the art would not know how to make and use the claimed invention without undue experimentation.
 (Note :Applicant appears to being mixing embodiments and the scope of the claim with mixed embodiments is not supported by the specification).

Allowable Subject Matter
Claims 10-14 and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  first paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s remarks, filed on 7/5/22,  at pages 7 and 9 were found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takachiro Hashimoto (US20060139759) teaches stereo-image formation with two micro-lens arrays.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/          Primary Examiner, Art Unit 2872